DETAILED ACTION

Status of Claims
Claims 1-7, 10-11, 13-18 is/are pending.
Claims 5, 16 is/are withdrawn from consideration.
Claims 1-4, 6-7, 10-11, 13-15, 17-18 is/are rejected.
Claims 8-9, 12, 19-25 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawal of Finality
The finality of the previous Office Action mailed 03/23/3021 has been withdrawn in view of the new grounds of rejection based on nonstatutory double patenting in the present Office Action.

Election/Restrictions
Applicant’s election without traverse of: Species (a)(i); (b) light transmission; (c) copolyester and a block copolymer elastomer; (d) thermoplastic urethane and a cyclic block copolymer; (e) stress relaxation; in the reply filed on 10/09/2020 is acknowledged.

Claims 5, 16 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/09/2020.

Terminal Disclaimer
The terminal disclaimer filed on 03/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from Application No. 16/382,918 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

The provisional rejections on the ground of nonstatutory double patenting based on copending Application No. 16/382,918 (US 2019/0231484) (LI ET AL) in the previous Office Action have been withdrawn in view of the Terminal Disclaimer filed 03/23/2021.

Claims 1-4, 6-7, 10-11, 13-15, 17-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-31 of U.S. Patent No. 9,655,691 (LI ET AL); or
 	• claims 1-20 of U.S. Patent No. 9,655,693 (LI ET AL); or
 	• claims 1-27 of U.S. Patent No. 10,052,176 (LI ET AL); or 
	• claims 1-22 of U.S. Patent No. 10,973,613 (LI ET AL).
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the above U.S. Patents each claim an orthodontic appliance comprising a multilayer film, or methods related to said multilayer film, wherein the multilayer film comprises:
• a first soft outer layer and a second outer layer, each comprising thermoplastic polyurethane elastomer and at least one additional polymer (e.g., thermoplastic copolyester elastomer, block copolymer elastomer, etc. or combinations thereof) as recited in present application claims 1, 3, 10, 14, wherein the first and second outer layers have physical properties (e.g., hardness, compression set, light transmission, flexural modulus, etc.) as recited in present application claims 1-2, 10-11, 13;

• a hard inner layer comprising a copolyester and at least one additional polymer (e.g., thermoplastic polyurethane, cyclic block copolymer, etc. or combinations thereof) as recited in application claims 1, 4, 10, 15, wherein the hard inner layers have physical properties (e.g., elongation at break, stress relaxation, light transmission, etc.) as recited in present application claim 1, 7, 10, 18.

The multilayer film has a thickness as recited in present application claims 6, 17.
Regarding claims 1-4, 6-7, 10-11, 13-15, 17-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize: (i) soft outer layers containing thermoplastic copolyester elastomer (corresponding to the recited “co-polyester” of the recited first and second outer polymer layers) as one of the at least additional polymers in said outer layers; and (ii) a hard inner containing thermoplastic polyurethane (corresponding to the recited “thermoplastic polyurethane” of the recited inner polymer layer) as one of the at least one additional polymers in said inner layer; in the multilayers films claimed in U.S. Patent Nos. 9,655,691 and 9,655,693 and 10,052,176 and 10,973,613 in order to produce useful components with compliant outer surfaces for dental devices.
While parent Application No. 13/470,681 was subject to a restriction requirement, the claims of the present application under examination and the claims of parent Application No. 13/470,681 are not consonant with the original restriction requirement made by the examiner of parent Application No. 13/470,681.  Therefore, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 with respect to patents and/or applications related to parent Application No. 13/470,681 (or divisional applications thereof) does not apply because the claims have been changed in material respects from the claims at the time the requirement was made. See MPEP 804.01(B).

Claims 1-4, 6-7, 10-11, 13-15, 17-18 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 30-31, 34, 36-37, 39-40, 48-49, 58, 61-63, 59, 71-88 of copending Application No. 16/043,065 (US 2019/0183611) (LI ET AL); or
 	• claims 1-30 of copending Application No. 16/264,420 (U.S. 2019/159870) (LI ET AL).
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the above U.S. Patents each claim an orthodontic appliance comprising a multilayer film, or methods related to said multilayer film, wherein the multilayer film comprises:
• at least one soft polymer layer comprising thermoplastic polyurethane elastomer and at least one additional polymer (e.g., thermoplastic copolyester elastomer, block copolymer elastomer, etc. or combinations thereof) as recited in present application claims 1, 3, 10, 14, wherein the first and second outer layers have physical properties (e.g., hardness, compression set, light transmission, flexural modulus, etc.) as recited in present application claims 1-2, 10-11, 13;

• a hard layer polymer comprising a copolyester and at least one additional polymer (e.g., thermoplastic polyurethane, cyclic block copolymer, etc. or combinations thereof) as recited in application claims 1, 4, 10, 15, wherein the hard inner layers have physical properties (e.g., elongation at break, stress relaxation, light transmission, etc.) as recited in present application claim 1, 7, 10, 18.

The multilayer film can comprise three polymer layers. Copending Application No. 16/043,065 further claims said soft polymer layer(s) and hard polymer layer(s) are arranged in alternating hardness (e.g., soft outer / hard inner / soft outer) as recited in present application claims 1, 10.  The multilayer film has a thickness as recited in present application claims 6, 17.
Regarding claims 1-4, 6-7, 10-11, 13-15, 17-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize soft 
While parent Application No. 13/470,681 was subject to a restriction requirement, the claims of the present application under examination and the claims of parent Application No. 13/470,681 are not consonant with the original restriction requirement made by the examiner of parent Application No. 13/470,681.  Therefore, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 with respect to patents and/or applications related to parent Application No. 13/470,681 (or divisional applications thereof) does not apply because the claims have been changed in material respects from the claims at the time the requirement was made. See MPEP 804.01(B).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103 (AIA )
The rejections under 35 U.S.C. 103 based on (A) RIEDL ET AL (US 2012/0315484) in the previous Office Action mailed 03/23/2021 have been withdrawn in view of the Claim Amendments filed 03/24/2021 cancelling claims 20-25.

The rejections under 35 U.S.C. 103 based on WO 2010/043419 (HINZ-WO ‘419) in the previous Office Action mailed 03/23/2021 have been withdrawn in view of the Claim Amendments filed 03/24/2021 cancelling claims 20-25.

Response to Arguments
Applicant’s arguments filed 03/24/2021 with respect to the rejections under 35 U.S.C. 103 based on RIEDL ET AL ‘484 or HINZ-WO ‘419 as applied to claims 20-25 have been considered but are moot in view of the Claim Amendments filed 03/24/2021 cancelling claims 20-25.

Applicant’s arguments filed 03/03/2021 with respect to the rejections under 35 U.S.C. 103 based on RIEDL ET AL ‘484 as applied to claims 1-4, 6-7, 10-11, 13-15, 17-18 have been fully considered and are persuasive in view of the Claim Amendments filed 03/03/2021.
 	RIEDL ET AL ‘484 fails to disclose laminates incorporated into orthodontic appliances, wherein the copolyester-containing outer layers also have the recited compression set values.
 	HINZ-WO ‘419 fails to disclose laminates containing copolyester-containing outer layers with the recited compression set values.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 14, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787